Title: From Thomas Jefferson to John Steele, 30 June 1802
From: Jefferson, Thomas
To: Steele, John


            Dear Sir	Washington June 30. 1802.
            A press of business yesterday prevented my answering your letter recieved the evening before. I am happy in the occasion it presents of assuring you unequivocally that I have been entirely satisfied with your conduct in office; that I consider it for the public benefit that you should continue, & that I never have for one moment entertained a wish to the contrary. I will add, and with sincerity, that I should with great regret see any circumstance arise which should render your continuance in office inconsistent with your domestic interests, or comfort; the possibility of which is intimated in your letter. your deliberations with your family therefore on their removal hither, may be safely bottomed on the sincerity of these dispositions on my part, & I shall be happy that they should have their just weight in determining their & your resolutions in favor of that measure.  with respect to your absence, I have too much confidence in your own sense of the public interest to imagine you would propose it, were any public inconvenience to ensue. on this subject yourself & mr Gallatin will make your own arrangements. it is expected there will be a general recess of the Executive about the last week of the ensuing month, to seek situations in which we have more confidence to pass the months of August & September, so unfavorable to health. I mention this merely for your information, and as it may enable you, with perhaps more satisfaction to yourself, to arrange your own movements. I pray you to accept assurances of my esteem & high consideration.
            Th: Jefferson
          